Title: To Alexander Hamilton from George Latimer, 2 January 1793
From: Latimer, George
To: Hamilton, Alexander



Philadelphia Jany 2 1793
Sir

In June last a French Merchant from Hispaniola, who had entered into a contract with the administration of that Colony, to supply at Port au Prince a large quantity of Flour, and other Articles, was introduced to me, by a mercantile House of this City, his Contract was explained by his Correspondent here. Payment of part was to be made in Specie on delivery of the Flour &c at Port au Prince. Fully confiding that said contract would be faithfully adhered to, I furnished him with fifteen hundred Barrells of Flour which he shipped about the latter end of July for Port au Prince where it was unloaded. Then the administrators found it impossible (as I understood) to fullfill their engagment of payment in ready money, their funds being totally exhausted. At that very period the French Commissioners & General Desparbes arrived from France, who published a decree which gave reason to expect that the Minister of France to the United States of America, was making provision for the support of the Colony and for the payment of the Bills, drawn by the Administration on Mr De la Forest influenced thereby, and the more so, as those at the head of the Administration convinced that gentleman, that these Bills upon Mr De la Forest would unquestionably be paid, he received (in lieu of the specie engaged by contract to be paid him) in payment, Administration Bills on Mr De la Forest. Of these Bills I received 7927 Dollars—say seven thousand nine hundred & twenty seven dollars, thirty seven Cents—which when presented for Acceptance were protested and I have since been told that those Bills notwithstanding the repeated exertions of the Gentleman—who was the Contractor, and had personally delivered the cargo at Port au Prince and returned with the Bills—will not be paid because they were drawn on the 10th of Septemr, but that if they had been of the 9th of Septr they would have been honoured. It is true Mr De la Forest⟨s⟩ advertisements in the News Papers fixed the 9th in preferance to any other day, but why the Bills of the 9th should be paid & those of the 10th refused, I know not. It is strang⟨e⟩ that the Administration having no Authority to draw Bills either in Augt or Septemr should take such license, but it seems stranger still that assuming such liberty, Bills drawn on the 9th should be paid & those of the 10th (one day later) be rejected. I have been advised to apply to you & solicit your mediation and protection in this business and I have no doubt of your interferance being of the greatest consequence. Please to pardon the freedom of this application and believe me to be &c

Geo Latimer
The Secretary of the Treasy

